EXHIBIT 10.23

 

Compensatory Arrangements with Executive Officers

 

Base Salary

 

The current annual base salaries of each of the executive officers of PLC
Systems Inc. (the “Company”) are as follows:

 

Mark R. Tauscher, President, Chief Executive Officer and Director

 

$

286,841

 

 

 

 

 

James G. Thomasch, Senior Vice President of Finance and Administration,
Chief Financial Officer and Treasurer

 

$

180,081

 

 

 

 

 

Dr. Robert I. Rudko, Chief Scientist

 

$

198,275

 

 

 

 

 

Michael F. Adams, Vice President of New Ventures

 

$

169,744

 

 

 

 

 

Kenneth J. Luppi, Vice President of Operations

 

$

147,583

 

 

Cash Bonus Compensation

 

On February 1, 2006, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of the Company adopted bonus arrangements for its
executive officers for 2006. Messrs. Tauscher, Thomasch, Adams,  Luppi  and
Rudko will receive a bonus based 25% on the financial performance of the
Company’s business and 75% on the attainment of defined program milestones
during the fiscal year ending December 31, 2006. The target bonus payment for
Mr. Tauscher is 50% of his base salary, for Mr. Thomasch 40% of his base salary,
and for Messrs. Adams, Luppi and Rudko is 30% of each of their respective base
salaries. The target bonus payments may be adjusted downwards if the financial
performance of the Company’s business does not meet the targets or the Company
does not attain the defined program milestones.

 

Other Compensation

 

Mr. Tauscher and Mr. Thomasch each currently receive an annual car allowance of
$12,000. Mr. Adams, Mr. Luppi and Dr. Rudko each currently receive an annual car
allowance of $6,000.

 

The Compensation Committee may also, from time to time, award each of the
executive officers compensation in the form of stock options granted under the
Company’s 2005 Stock Incentive Plan.

 

--------------------------------------------------------------------------------